In a matrimonial action in which the plaintiff husband was granted a judgment of divorce, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County, entered February 16, 1978, as granted the branch of defendant’s motion which sought leave to enter a money judgment for arrears. Order affirmed insofar as appealed from, with $50 costs and disbursements. The bargain that the parties struck with respect to the defendant’s support, as evidenced by the separation agreement which was incorporated but not merged in the judgment of divorce and reaffirmed a year later except as to provisions specifically amended, will not be abrogated by the court on plaintiff’s claim that it is basically unfair. The court will not rewrite an agreement of separation that is regular on its face, where each party was aided by counsel throughout the negotiations and there is no showing of overreaching, fraud or duress (see Riemer v Riemer, 31 AD2d 482, affd 31 NY2d 881; see, also, Christian v Christian, 42 NY2d 63, 71-72; cf. Bethune v Bethune, 46 NY2d 514; Matter of Boden v Boden, 42 NY2d 210). Damiani, J. P., O’Connor, Rabin and Gulotta, JJ., concur.